         Case 1:19-cv-00412-LGS Document 118 Filed 06/16/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      86 Chambers Street
                                                      New York, New York 10007



                                                      June 15, 2020

By ECF

The Honorable Robert W. Lehrburger
United States Magistrate Judge
Southern District of New York
40 Foley Square                                                                          6/16/2020
New York, New York 10007

       Re:     Turner v. NAPHCARE et al., No. 19 Civ. 412 (LGS)

Dear Magistrate Judge Lehrburger:

        This Office represents Bureau of Prisons (“BOP”) employees Dr. Robert Beaudouin,
Warden L. N’Diaye, C.O. Grijava, and C.O. Rose (the “Federal Defendants”), each of whom is
sued in their individual capacities, in the above-captioned action in which Plaintiff Wilbert Kitson
Andrew Turner alleges constitutional violations in connection with his medical treatment at the
Metropolitan Correctional Center (“MCC”). Plaintiff also brings claims against Naphcare,
represented by Heidell, Pittoni, Murphy & Bach, LLP.

       Due to another Court hearing at 10:00 am on June 23, 2020, counsel for the Federal
Defendants respectfully requests that the pre-settlement conference scheduled for 9:30 am on June
23, 2020, be rescheduled to 9:00 am. Counsel for Naphcare and settlement counsel for Plaintiff
consent to this request.

       I thank the Court for its consideration of this request.

                                              Respectfully,

                                              GEOFFREY S. BERMAN
                                              United States Attorney for the
                                              Southern District of New York

                                      By:         /s/ Lucas Issacharoff       .
                                              Lucas Issacharoff
                                              Assistant United States Attorney
                                              86 Chambers Street, Third Floor
                                              New York, New York 10007
                                              Tel.: (212) 637-2737
                                              Email: Lucas.Issacharoff@usdoj.gov
       Case 1:19-cv-00412-LGS Document 118 Filed 06/16/20 Page 2 of 2
                                                                             Page 2



Cc:   Counsel of record via ECF

      Susanne Toes Keane
      New York Legal Assistance Group, Clinic for Pro Se Litigants
      Thurgood Marshall US Courthouse, Room LL22
      40 Foley Square
      New York, NY 10007
      skeane@nylag.org                          The pre-settlement conference currently
                                                scheduled for June 23, 2020 at 9:30 a.m. is
      Settlement Counsel for Plaintiff          hereby RESCHEDULED to June 23, 2020 (i.e.,
                                                the same day) at 9:15 a.m.




                                                 6/16/2020
